In an action, inter alia, for a judgment declaring certain parcels of real property exempt from real property *694taxes, the plaintiff appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated September 21, 1988, which granted the motion of the defendant Mahopac Central School District of the Towns of Carmel and Putnam Valley to dismiss the complaint as against it.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the complaint is reinstated as against the defendant Mahopac Central School District of the Towns of Carmel and Putnam Valley, and its time to serve an answer to the complaint is extended until 30 days after service upon it of a copy of this decision and order, with notice of entry.
The plaintiff commenced this action to have certain realty declared tax exempt and to recover property taxes paid under protest. Contrary to the contention of the defendant Mahopac Central School District of the Towns of Carmel and Putnam Valley (hereinafter the school district), we find that it was properly named as a defendant in the action. While the school district did not render the determination finding the plaintiff ineligible for tax-exempt status, the plaintiff has alleged that a substantial portion of the tax moneys paid by it consisted of school taxes collected in violation of RPTL 420-a (1) (a) and 1308. Accordingly, the school district would be liable for the return of tax moneys in the event that the plaintiff prevails in this action (see generally, Niagara Mohawk Power Corp. v City School Dist., 59 NY2d 262; Bethlehem Steel Corp. v Board of Educ., 44 NY2d 831, appeal dismissed sub nom. City of Rochester v Waldert, 439 US 922).
Furthermore, we find unpersuasive the school district’s contention, raised on the motion to dismiss, that the plaintiff cannot maintain a plenary action for the relief sought (see, Niagara Mohawk Power Corp. v City School Dist., supra; Kahre-Richardes Family Found. v Village of Baldwinsville, 101 AD2d 689). Sullivan, J. P., Harwood, Balletta and Miller, JJ., concur.